Order entered December 14, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-22-00840-CV

                 IN THE INTEREST OF G.N.D.M., A CHILD

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-22-03353

                                     ORDER

      This Court requested Glenda Finkley, Official Court Reporter for the 256th

Judicial District Court, to provide written notification as to the status of the

reporter’s record. By letter filed December 12th, Ms. Finkley notified the Court

that no record was taken in this case.     Accordingly, we ORDER the appeal

submitted without a reporter’s record. See TEX. R. APP. P. 37.3(c).

      Appellant’s opening brief is due on or before January 13, 2022.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE